DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/268,131 filed on February 12, 2021, as a 371 National Stage entry of International Application Number PCT/EP2019/070499.  The preliminary amendment filed February 12, 2021, has been entered. Claims 1-21 are cancelled. New Claims 22-44 are added and are pending. Claims 33-39 are withdrawn from consideration. Claims 22-32 and 40-44 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for domestic priority as a 371 National Stage entry of International Application Number PCT/EP2019/070499, filed on July 30, 2019.

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on European application Ser. No. EP18188735 filed on August 13, 2018. Receipt of the certified copy of the European application on February 12, 2021, is hereby acknowledged.

Drawings
The drawings were received on February 12, 2021.  These drawings are accepted.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated February 12, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Election/Restrictions
Applicant’s election of Group I, Claims 22-32 and 40-44, in the reply filed on May 11, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 33-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2022.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 22, the term “the received neighboring device name” recited in line 11 should be “the neighboring device name”;
regarding Claim 23, the term “the neighbor device name” recited in lines 4-5 should be “the neighboring device name”;
regarding Claim 24, the term “the device” recited in line 3 should be “the device to be assigned a name”;
regarding Claim 30, the word “comprises” recited in line 2 should be “comprising”;
regarding Claim 40, the term “name service server” recited in line should be “the name service server”;
regarding Claim 41, the term “the received neighboring device name” recited in lines 13-14 should be “the neighboring device name”; and
regarding Claim 44, the term “the received neighboring device name” recited in line 13 should be “the neighboring device name”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 23-24, 31 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation “wherein during step (a) a neighbor name message is received containing a neighboring device name, which is given by a partially qualified domain name or a fully qualified domain name, the self-naming module checking whether the neighboring device name is a partially or fully qualified domain name” in lines 1-4. The relationship between the terms “a neighbor name message” and “a neighboring device name” recited in lines 1-2 and line 2, respectively, and the terms “a neighbor name message” and “a device name of a neighboring device” introduced in line 3 and lines 3-4 of Claim 22 is unclear, rendering the claim indefinite. Specifically, it is unclear whether the terms recited in Claim 23 should be interpreted as referring back to the aforementioned elements of Claim 22.
Dependent Claim 24 is rejected for the reasons presented above with respect to rejected Claim 23 in view of its dependence thereon.
For examination purposes, the term “a neighbor name message” recited in lines 1-2 is interpreted as “the neighbor name message” and the term “a neighboring device name” recited in line 2 is interpreted as “the neighboring device name”.

Claim 31 recites the limitation “wherein during step d) the device to be assigned the name receives a response from a name service server, upon which at least one neighborhood relationship file is or has been provided” in lines 1-3. The relationship between the terms “a response” and “a name service server” recited in line 2 and the terms “a response message” and “a name service server” introduced in line 20 and line 17 of Claim 22 is unclear, rendering the claim indefinite. Specifically, it is unclear whether the terms recited in Claim 31 should be interpreted as referring back to the aforementioned elements of Claim 22.
For examination purposes, the term “a response” and “a name service server” recited in line 2 are interpreted as “the response message” and “the name service server”, respectively.

Claim 41 recites the limitation “a) receive a neighbor name message from a neighboring device, said neighbor name message comprising at least a device name of the neighboring device and optionally a name of a port of the neighboring device via which the neighbor name message is or was sent to the device to be assigned the name” in lines 6-10. There is insufficient antecedent basis for the term “the device to be assigned a name” in the claims.
Dependent Claim 42 is rejected for the reasons presented above with respect to rejected Claim 41 in view of its dependence thereon.
For examination purposes, the term “the device to be assigned a name” is interpreted as “the device”.

Additionally, Claim 42 introduces “a self-naming module” in line 4 that is configured to perform steps A-E, recited lines 6-25. The relationship between “a self-naming module” and the Steps A-E recited in Claim 42 and “a self-naming module” introduced in line 3 of Claim 41 and the substantially similar Steps A-E of Claim 41 is unclear, rendering the claim indefinite.
For examination purposes, “a self-naming module” recited in Claim 42 is interpreted as being the same “self-naming module” as that introduced in Claim 41.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 43, “[a] computer program comprising program code resources” is claimed. “A computer program”, i.e., software, is not a statutory category of invention. Therefore, the claim is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al., Pub. No. US 2016/0330168A1, hereby “Albrecht”, in view of Sarwar et al., Pub. No. US 2016/0380968 A1, hereby “Sarwar”.

Regarding Claim 40, Albrecht discloses “A name service server comprising a Domain Name System Server for providing topology information for self-naming of devices in an industrial network comprising an industrial automation system (Albrecht fig. 1 and paragraph 29: DNS server 101 in an industrial automation system comprising a plurality of automation devices 104), name service server comprising:
a processor (Albrecht fig. 1 and paragraph 29: DNS server 101); and
memory (Albrecht fig. 1 and paragraph 29: DNS server 101);
wherein the name service server being configured to:
receive, from a self-naming module, a topological neighboring domain name... (Albrecht figs. 1 and 5 and paragraphs 35 and 45: “For this purpose, the automation devices 104, 105 each independently transmit a message 303 with a registration request to the DNS server 101 by which storage of their device name address allocation is triggered in the name service server 101.”)”.
However, while Albrecht discloses that the DNS server receives and registers device names generated by the automation devices themselves from received topological or hierarchical name components (Albrecht paragraphs 35 and 44-45), Albrecht does not explicitly disclose “receive, from a self-naming module, a topological neighboring domain name in a context of a DNS query (emphasis added); and
transmit, in a context of a further DNS query, a response message which comprises at least one device name of the device to be assigned a name belonging to the topological neighboring domain name.”
In the same field of endeavor, Sarwar discloses a naming service that provides a context-aware device name to a device registering with a network, wherein the naming service creates the context-aware device name using device information received from the device when the device joins the network (Sarwar figs. 2 and 5 and paragraphs 23-24 and 38-44: “Still referring to FIG. 2, the naming service 206 can receive the parameters from the gateway 204 and use classification engine 216 with an ontology to classify characteristics of the device 202. The naming inference engine 214 can then create a context-aware name for the device 202.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the DNS server of Albrecht to provide context-aware device names for the automation devices using the self-generated device names provided by the automation devices when they register with the network as taught by Sarwar. One of ordinary skill in the art would have been motivated to combine providing context-aware device names for the automation devices using the self-generated device names provided by the automation devices when they register with the network to provide human understandable identification of the automation devices (Sarwar paragraphs 24 and 28).

Claims 22, 27, 28, 30, 32, 41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, in view of Sarwar, and in further view of Moineau, Pub. No. US 2014/0156820 A1.

Regarding Claim 22, Albrecht discloses “A method for configuring a device to be assigned a name in an industrial network (Albrecht fig. 5 and paragraphs 12 and 42: a method for providing a name service within an industrial automation system), the method comprising:”
“creating, by a self-naming module of the device to be assigned a name, a topological neighboring domain name... (Albrecht figs. 1 and 5 and paragraphs 35 and 44: “The automation devices 104, 105 each generate their device name independently via their name service module 130, 130' from received topological or hierarchical name components and a name component that is unambiguous within their respective subnet.”);
c) transmitting, by the self-naming module, the topological neighboring domain name to a name service server comprising a Domain Name System (DNS) server... (Albrecht figs. 1 and 5 and paragraphs 35 and 45: “For this purpose, the automation devices 104, 105 each independently transmit a message 303 with a registration request to the DNS server 101 by which storage of their device name address allocation is triggered in the name service server 101.”);” and
“... storing... at least one device name by the self-naming module on the device to be assigned a name as the device name (Albrecht figs. 1 and 3 and paragraphs 29 and 36-37: the generated device name is stored in storage unit 132 of name service module 130).”
However, while Albrecht discloses that the DNS server receives and registers device names generated by the automation devices themselves from received topological or hierarchical name components (Albrecht paragraphs 35 and 44-45), Albrecht does not explicitly disclose “a) receiving, by the device to be assigned the name, a neighbor name message from a neighboring device, said neighbor name message comprising at least a device name of the neighboring device and optionally a name of a port of the neighboring device via which the neighbor name message is or was sent to the device to be assigned the name; 
b) creating, by a self-naming module of the device to be assigned a name, a topological neighboring domain name, based on the neighbor name message, said topological neighboring domain name comprising at least one of (i) at least the received neighboring device name and the optionally received neighboring port name and (ii) the name of the port of the device to be assigned a name, via which port the device to be assigned the name received the neighbor name message, and a specified additional name part known to the self-naming module (emphasis added);
c) transmitting, by the self-naming module, the topological neighboring domain name to a name service server comprising a Domain Name System (DNS) server in a context of a DNS query (emphasis added);
d) receiving, by the self-naming module, from the name service server in a context of a further DNS query, a response message which comprises at least one device name of the device to be assigned a name belonging to the topological neighboring domain name; and
e) assigning at least one device name from the response message to the device to be assigned the name, and storing said assigned at least one device name by the self-naming module on the device to be assigned a name as the device name (emphasis added).”
In the same field of endeavor, Sarwar discloses a naming service that provides a context-aware device name to a device registering with a network, wherein the naming service creates the context-aware device name using device information received from the device when the device joins the network (Sarwar figs. 2 and 5 and paragraphs 23-24 and 38-44: “Still referring to FIG. 2, the naming service 206 can receive the parameters from the gateway 204 and use classification engine 216 with an ontology to classify characteristics of the device 202. The naming inference engine 214 can then create a context-aware name for the device 202.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht to provide context-aware device names for the automation devices using the self-generated device names provided by the automation devices when they register with the network as taught by Sarwar. One of ordinary skill in the art would have been motivated to combine providing context-aware device names for the automation devices using the self-generated device names provided by the automation devices when they register with the network to provide human understandable identification of the automation devices (Sarwar paragraphs 24 and 28).
However, while Albrecht discloses that the automation devices generate their device names independently using received topological or hierarchical name components (Albrecht paragraphs 35 and 44), the combination of Albrecht and Sarwar does not explicitly disclose “a) receiving, by the device to be assigned the name, a neighbor name message from a neighboring device, said neighbor name message comprising at least a device name of the neighboring device and optionally a name of a port of the neighboring device via which the neighbor name message is or was sent to the device to be assigned the name; 
b) creating, by a self-naming module of the device to be assigned a name, a topological neighboring domain name, based on the neighbor name message, said topological neighboring domain name comprising at least one of (i) at least the received neighboring device name and the optionally received neighboring port name and (ii) the name of the port of the device to be assigned a name, via which port the device to be assigned the name received the neighbor name message, and a specified additional name part known to the self-naming module (emphasis added)”.
In the same field of endeavor, Moineau discloses “a) receiving, by the device to be assigned the name, a neighbor name message from a neighboring device, said neighbor name message comprising at least a device name of the neighboring device and optionally a name of a port of the neighboring device via which the neighbor name message is or was sent to the device to be assigned the name (Moineau fig. 1 and paragraphs 38 and 50: controlled device 108 receives an LLDP communication, i.e., a neighbor message, that includes a device name and a port name from which the LLDP communication is facilitated from switch 104, i.e., a neighbor device);
b) creating, by a self-naming module of the device to be assigned a name, a topological neighboring domain name, based on the neighbor name message, said topological neighboring domain name comprising at least one of (i) at least the received neighboring device name and the optionally received neighboring port name and (ii) the name of the port of the device to be assigned a name, via which port the device to be assigned the name received the neighbor name message, and a specified additional name part known to the self-naming module (Moineau fig. 4 and paragraphs 45-47, 50 and 56-57: controlled device 108 generates a dynamic name for itself that comprises the name of switch 104, the port name from which the LLDP communication if facilitated, and the serial number of controlled device 108, i.e., a specified additional name part)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht, as modified by Sarwar, to generate a device name comprising a serial number of the device to be named and a name of a neighboring device and a name of a port of the neighboring device obtained from an LLDP communication received from the neighboring device as taught by Moineau because doing so constitutes applying a simple substitution of one known element (a device name generated using the device serial number and components obtained from an LLDP communication received from a neighbor device) for another (topological or hierarchical name components obtained from a router advertisement) to obtain predictable and desirable results (self-generation of the topological device name). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 27, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
Additionally, Moineau discloses “wherein during step a) the device to be assigned the name receives the neighbor name message from the neighboring device, in accordance with a Link Layer Discovery Protocol defined in Institute of Electrical and Electronics Engineers (IEEE) standard 802.1AB (Moineau fig. 1 and paragraphs 38 and 50: controlled device 108 receives an LLDP communication, i.e., a neighbor message, that is in accordance with IEEE 802.1AB).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht, as modified by Sarwar, to generate a device name comprising a serial number of the device to be named and a name of a neighboring device and a name of a port of the neighboring device obtained from an LLDP communication received from the neighboring device as taught by Moineau for the reasons set forth in the rejection of Claim 22.

Regarding Claim 28, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
Additionally, Albrecht, as modified by Sarwar, discloses “wherein during step e) the device name is extracted from the response message by the self-naming module (Albrecht figs. 1 and 3 and paragraphs 29 and 36-37: the generated device name is stored in storage unit 132 of name service module 130).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht to provide context-aware device names for the automation devices using the self-generated device names provided by the automation devices when they register with the network as taught by Sarwar for the reasons set forth in the rejection of Claim 22.

Regarding Claim 30, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
Additionally, Albrecht, as modified by Moineau, discloses “wherein the neighboring device name received in step a) is a PROFINET device name comprises a Name of Station (Albrecht fig. 3 and paragraphs 13 and 36: the device names are PROFINET device names comprising Name of Station).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht, as modified by Sarwar, to generate a device name comprising a serial number of the device to be named and a name of a neighboring device and a name of a port of the neighboring device obtained from an LLDP communication received from the neighboring device as taught by Moineau for the reasons set forth in the rejection of Claim 22.

Regarding Claim 32, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
Additionally, Albrecht discloses “wherein the industrial network comprises an industrial automation system (Albrecht fig. 1 and paragraphs 2 and 29).”

Insofar as it recites similar claim elements, Claim 41 is rejected for substantially the same reasons presented above with respect to Claim 22.
Additionally, Albrecht discloses “A device comprising an automation device (Albrecht fig. 1 and paragraph 29: automation device 105), the device comprising:
a processor (Albrecht fig. 1 and paragraphs 29-30: automation module 140automation device 105) ;
a self-naming module (Albrecht fig. 1 and paragraphs 29 and 35: name service module 130); and
memory (Albrecht fig. 1 and paragraphs 29-30: automation device 105)”.

Regarding Claim 43, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
Additionally, Albrecht discloses “A computer program comprising program code resources for performing the method as claimed in claim 22 (Albrecht fig. 1 and paragraph 29: “The automation devices 105 are, for example, stored-program controllers of a complex machine 106 and each comprise a name service module 130 and an automation module 140 with an integrated communication unit.”).

Insofar as it recites similar claim elements, Claim 44 is rejected for substantially the same reasons presented above with respect to Claim 22.
Additionally, Moineau discloses “A non-transitory computer-readable medium comprising instructions of computer program which, when executed by a processor on at least one computer, cause the at least one computer to configure a device to be assigned a name... (Moineau paragraphs 1 and 13-14: a computer readable medium comprising instructions implementing a method for naming devices in a network).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to implement the method of Albrecht, as modified by Sarwar, as computer-readable instructions embodied on a computer-readable storage medium as taught by Moineau. One of ordinary skill in the art would have been motivated to combine computer-readable instructions embodied on a computer-readable storage medium to enable implementation of the method of Moineau, as modified by Sarwar, by a general purpose computer system.

Claims 25, 26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Albrecht, Sarwar, and Moineau in view of the Internet Engineering Task Force (IETF) Request for Comments 6763 authored by Cheshire et al., titled “DNS-Based Service Discovery”, hereby “Cheshire”.

Regarding Claim 25, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
However, while Moineau discloses that the controlled device generates a name for itself that comprises the remote name, i.e., a neighboring device name, the port name of the remote device the controlled device is connected to, i.e., a port name, and the serial number of the controlled device, i.e., a specified additional name part (Moineau paragraphs 44-46), the combination of Albrecht, Sarwar and Moineau does not explicitly disclose “wherein during step b) the topological neighboring domain name is created in accordance with the following pattern: port name, followed by a period, followed by a specified additional name part, followed by a period, followed by the neighboring device name.”
In the same field of endeavor, Cheshire discloses using periods to separate labels of a structured service instance name, which is analogous to the dynamic device name of Moineau (Cheshire § “4.1. Structured Service Instance Names”, “4.1.3. Domain Names” and “4.3. Internal Handling of Names”) and further discloses that the elements or labels comprising the structured service instance name are arranged in a particular order from most specific, i.e., “Instance” to least specific, i.e., “Domain” (Cheshire § “4.1. Structured Service Instance Names” and “Appendix B”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht, as modified by Sarwar and Moineau, to generate the device name as the remote port name, the device serial number, and the remote device name elements separated by periods as taught by Cheshire because doing so constitutes applying a known technique (creating an instance name as a set of labels separated by periods and ordered from most specific to least specific) to known devices and/or methods (a method for providing a name service within an industrial communication system) ready for improvement to yield predictable and desirable results (compatibility with the Domain Name System). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 26, the combination of Albrecht, Sarwar, Moineau and Cheshire discloses all of the limitations of Claim 22.
Additionally, Cheshire discloses “wherein the specified additional name part comprises an underscore at a beginning of the specified additional name (Cheshire § “4.1.2. Service Names” and “7. Service Names”: the “Service” label of a structured service instance name, which is analogous to the dynamic device name of Moineau, is prepended by an underscore character).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht, as modified by Sarwar and Moineau, to prepend an underscore character to a label of the generated device name as taught by Cheshire. One of ordinary skill in the art would have been motivated to combine prepending an underscore character to a label of the generated device name to lower the probability of accidental clashes with similar names used for unrelated purposes (Cheshire § “4.1.2. Service Names” and “7. Service Names” referencing Internet Engineering Task Force RFC 2782 “A DNS RR for specifying the location of services (DNS SRV)”).

Regarding Claim 29, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
However, while Albrecht, as modified by Sarwar, discloses a DNS server that provides context-aware device names to automation devices registering with the network (Albrecht fig. 1 and paragraphs 35 and 44: DNS server 101), the combination of Albrecht, Sarwar and Moineau does not explicitly disclose “wherein the response message received in step d) comprises or is given by at least one pointer resource record.”
In the same field of endeavor, Cheshire discloses a method of DNS-Based service discovery wherein a DNS server provides one or more PTR records, i.e., pointer resource records, comprising user-friendly instance names for a device in response to a DNS query comprising a fully qualified domain name (Cheshire § “4.1. Structured Service Instance Names” and “4.1.1. Instance Names”: “The result of this PTR lookup for the name ‘<Service>.<Domain>’ is a set of zero or more PTR records giving Service Instance Names of the form: Service Instance Name = <Instance> . <Service> . <Domain>”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht, as modified by Sarwar and Moineau, to provide the response comprising the context-aware device name as one or more PTR records as taught by Cheshire because doing so constitutes applying a known technique (providing one or more PTR records comprising user-friendly instance names in response to a DNS query) to known devices and/or methods (a DNS server) ready for improvement to yield predictable and desirable results (providing the context-aware device name by the DNS server to the automation device). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 31, the combination of Albrecht, Sarwar and Moineau discloses all of the limitations of Claim 22.
However, while Albrecht, as modified by Sarwar, discloses a DNS server that provides context-aware device names to automation devices registering with the network (Albrecht fig. 1 and paragraphs 35 and 44: DNS server 101), the combination of Albrecht, Sarwar and Moineau does not explicitly disclose “wherein during step d) the device to be assigned the name receives a response from a name service server, upon which at least one neighborhood relationship file is or has been provided (emphasis added).”
In the same field of endeavor, Cheshire discloses a method of DNS-Based service discovery wherein a DNS server is provided with a standard zone file, i.e., at least one neighborhood relationship file, that comprises the PRT records of service instances provided in a particular domain (Cheshire § “10. Populating the DNS with Information”: “A network monitoring tool could output a standard zone file to be read into a conventional DNS server. For example, a tool that can find networked PostScript laser printers using AppleTalk NBP could find the list of printers, communicate with each one to find its IP address, PostScript version, installed options, etc., and then write out a DNS zone file describing those printers and their capabilities using DNS resource records.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Albrecht, as modified by Sarwar and Moineau, to provide the response comprising the context-aware device name as one or more PTR records as taught by Cheshire because doing so constitutes applying a known technique (providing a set of discoverable devices and services to a DNS server as a standard zone file) to known devices and/or methods (a DNS server) ready for improvement to yield predictable and desirable results (providing the DNS server with the context-aware device names). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 23, 24 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449